Title: To Benjamin Franklin from Joseph Powell, 25 January 1756
From: Powell, Joseph
To: Franklin, Benjamin


Sir
B[ethlehe]m Jany. 25. 1756
The Barer Harts[el]l Greear, is the Man whos Wife is so afflicted by a Sore on hir Arm, of which I spoke to Mr. Franklin in Bethlehem the riting also from our Surgant is hear inclos’d. Have nothing furder to say in behalf of thees People. I belive and hear from thare Neighbours that thay are verry poor having 3 or 4 Children—our Surgant having at pressant two much in hand neither is any place for hir hear as necessary in hir Condition —but if Mr. Franklin pleses to recomend hir in the Ospital; it would be the best.
Sir indeed my best Wishes, and prayrs attend you, and your sone, and all those under your Command that the Lord may Own and give Suxces to all you so earnestly have undertaken on that spott I and fammilly so long liv’d and at last from Whence so narrowly Escaped &c. Am Dear Sir your loving Humble Servant
J. Powell
 Addressed: For / The Honbl Benjn. Franklin / at the Camp / in / Gnaden Hütten
The enclos’d is recommended to the Directors or Managers of the Hospital by Their humble Servant
B Franklin
